     Case 2:19-cv-02211-RFB-EJY Document 34 Filed 12/28/20 Page 1 of 1




 1                               UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3                                                 ***
 4   NANAL, INC.,                                             Case No. 2:19-cv-02211-RFB-EJY
 5                 Plaintiff,
                                                                           ORDER
 6          v.
 7   SMK INTERNATIONAL, INC. and
     MOHAMMED MAQBOOL,
 8
                   Defendants.
 9
     SMK INTERNATIONAL, INC. and
10   MOHAMMED MAQBOOL,
11                 Counterclaimants,
12           v.
13   NANAL, INC.,
14                 Counterdefendant.
15

16          Before the Court is Defendants SMK International, Inc. and Mohammed Maqbool’s Motion
17   for Leave to Amend Answer and Counterclaim. ECF No. 33. No response to this Motion was filed
18   by Plaintiff. United States District Court for the District of Nevada Local Rule 7-2(d) states, in
19   pertinent part: “The failure of an opposing party to file points and authorities in response to any
20   motion, …, constitutes a consent to the granting of the motion.”
21          Accordingly, IT IS HEREBY ORDERED that Defendants SMK International, Inc. and
22   Mohammed Maqbool’s Motion for Leave to Amend Answer and Counterclaim (ECF No. 33) is
23   GRANTED.
24          DATED this 28th day of December 2020
25

26
                                                  ELAYNA J. YOUCHAH
27                                                UNITED STATES MAGISTRATE JUDGE
28
                                                     1
